                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        2:19-cv-00612-GW-KS                                                     Date: February 5, 2019
Title         Sydney A. Petillo v. Judge Honorable Patricia L. Collins, et al




Present: The Honorable:             Karen L. Stevenson, United States Magistrate Judge


                      Chris Silva                                                    N/A
                     Deputy Clerk                                          Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                            Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE
             TO NAME PROPER REPSONDENT AND UNEXHAUSTED
             PETITION FOR WRIT OF HABEAS CORPUS

       On January 25, 2019, Sydney Askari Petillo (“Petitioner), a California state
prisoner who is proceeding pro se, filed a Petition for Writ of Habeas Corpus (the
“Petition”). (Dkt. No. 1.) The opening paragraph of the handwritten Petition
refers to 28 U.S.C. section 2254 “and also 28 U.S.C. § 2242(d).” 1 (Petition at 1.)

       Petitioner is currently housed at Corcoran State Prison in Corcoran,
California after having been convicted of homicide. (Petition at 1.) The Petition
does not anywhere indicate when or where Petitioner was convicted and does not
appear to challenge Petitioner’s conviction or sentence. Rather, Petitioner
challenges “the Board of Prison Terms theory of [Petitioner] not having remorse or
insight into the nature of criminal history as aspect of crime.” (Id. at 2.) Petitioner
states that he is “contesting the validity of said notion” as determined at a 2013
Parole Board hearing. (Id.) Petitioner states that “[t]he judicial responsibility of

1
           28 U.S.C. § 2241(d) provides that “where an application for a writ of habeas corpus is made by a person in
custody under the judgment and sentence of a State court of a State which contains two or more Federal judicial
districts, the application may be filed in the district court for the district wherein such person is in custody or in the
district court for the district within which the State court was held which convicted and sentenced him each of such
district courts shall have concurrent jurisdiction to entertain the application.”


CV-90 (03/15)                                   Civil Minutes – General                                       Page 1 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        2:19-cv-00612-GW-KS                                   Date: February 5, 2019
Title      Sydney A. Petillo v. Judge Honorable Patricia L. Collins, et al


the court is to evaluate the good time credit earned and the interrelation of the color
of law.” (Id.) Further, Petitioner appears to ask the Court to “impose a more
favorable finding the next 2023 parole board hearing.” (Id. (errors in original)) To
that end, Petitioner attaches to the Petition a “3rd remorse letter” to Duanne L.
Jones (the person whom Petitioner killed), along with numerous certificates of
achievement indicating Petitioner’s successful completion of educational and
psychological programs while incarcerated. The Court has identified two critical
defects in the Petition.

       First, Rule 2 of the Rules Governing Section 2254 Cases in the United States
District Courts, 28 U.S.C. foll. § 2254 (“Habeas Rules”) requires that a petitioner
seeking relief under 28 U.S.C. § 2254 must name the “state officer who has
custody” as the Respondent. Habeas Rule 2(a). The proper Respondent is usually
the warden of the facility where Petitioner is currently housed. Stanley v.
California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Here, Petitioner has
named California Superior Judge Patricia L. Collins (Ret.) and “victims Duanne L.
Jones, and Family and Friends” as respondents. None of these individuals are
proper respondents under § 2254. “Failure to name the petitioner’s custodian as a
respondent deprives federal courts of personal jurisdiction.” Stanley, 21 F.3d. at
360.

       Second, even if Petitioner had named the proper respondent, the Petition is
unexhausted. Petitioner challenges the decision of the Parole Board at a 2013
hearing. (Petition at 2.) He appears to want the Court to assure that the documents
attached to the Petition, which he believes show his remorse and changed way of
life, will be presented to the Parole Board for a parole hearing that will not occur
until 2023 – some four years hence. The United States Supreme Court has held
that if the Parole Board “denies parole, the prisoner can seek judicial review in a
state habeas petition.” Swarthout v. Cooke, 562 U.S. 216, 217 (2011). There is no


CV-90 (03/15)                         Civil Minutes – General                        Page 2 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        2:19-cv-00612-GW-KS                                   Date: February 5, 2019
Title      Sydney A. Petillo v. Judge Honorable Patricia L. Collins, et al


indication that Petitioner presented his parole claim to either the California Court
of Appeal or the California Supreme Court. Thus, the Petition is unexhausted.

       As a matter of comity, a federal court will not entertain a habeas corpus
petition unless the petitioner has exhausted the available state judicial remedies on
every ground presented in the petition. Rose v. Lundy, 455 U.S. 509, 518-22
(1982). Accordingly, the habeas statute explicitly provides that a habeas petition
brought by a person in state custody “shall not be granted unless it appears that –
(A) the applicant has exhausted the remedies available in the courts of the State; or
(B)(i) there is an absence of available State corrective process; or (ii)
circumstances exist that render such process ineffective to protect the rights of the
applicant.” 28 U.S.C. § 2254(b)(1). Because it appears that Petitioner has not
presented his claim to the California Supreme Court, the Petition is subject to
dismissal. See Rose, 455 U.S. at 510, 521; see also 28 U.S.C. § 2243 (if it
“appears from the application that the applicant or person detained is not entitled”
to habeas relief, a court may dismiss the action without ordering service on the
requested party); Habeas Rule 4 (petition may be summarily dismissed if petitioner
plainly not entitled to relief); Local Rule 72-3.2.

       Because Petitioner has not listed the warden of his facility as the Respondent
to the Petition, the Court lacks jurisdiction. Moreover, the Petition is subject to
dismissal for lack of exhaustion. However, in the interests of justice, Petitioner is
ORDERED TO SHOW CAUSE on or before March 7, 2019 why the action
should not be dismissed for lack of jurisdiction and lack of exhaustion. Petitioner
may discharge this OSC by doing one of the following:


        (1) File a First Amended Petition that both:




CV-90 (03/15)                         Civil Minutes – General                        Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        2:19-cv-00612-GW-KS                                   Date: February 5, 2019
Title      Sydney A. Petillo v. Judge Honorable Patricia L. Collins, et al


                  a. names as Respondent the Warden of the facility where Petitioner is
                     currently housed; and
                  b. establishes that the exhaustion process is complete – that is, that
                     Petitioner presented his claim for habeas relief related to the Parole
                     Board’s 2013 determination to the California Supreme Court and
                     the California Supreme Court adjudicated the claim.

                  OR

        (2) File a signed notice of voluntary dismissal pursuant to Rule 41(a)(1) of
           the Federal Rules of Civil Procedures.

      If Petitioner files a signed notice of voluntary dismissal pursuant to Rule
41(a)(1) of the Federal Rules of Civil Procedure, the resulting dismissal will be
without prejudice to Petitioner’s ability to re-present his claim(s) in a
subsequent federal habeas petition.           However, the Court makes no
determination at this time regarding the timeliness of any future petition.

    If Petitioner fails to file a response that complies with this Order by the
March 4, 2019 deadline, the Court may recommend dismissal of the Petition.

        IT IS SO ORDERED.




                                                                                     0 : 00
                                                           Initials of Preparer       CSI


CV-90 (03/15)                         Civil Minutes – General                        Page 4 of 4
